967 F.2d 586
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alan W. GILES, Plaintiff-Appellant,v.HOTEL OAKLAND ASSOCIATES, a Massachusetts LimitedPartnership;  Hotel Oakland Corp, a General Partner, aMassachusetts Corporation;  Denis A Blackett, aMassachusetts Resident;  H.I.I Corp, a MassachusettsCorporation;  TSI Management SVC, a MassachusettsCorporation;  U.S. Department of Housing and UrbanDevelopment, Defendant-Appellees.
No. 91-15952.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1992.*Decided June 15, 1992.

Before ALARCON, CYNTHIA HOLCOMB HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
For the reasons stated in the district court's opinion dated March 8, 1991, we AFFIRM.



*
 The panel unanimously finds this case suitable for decision without oral argument pursuant to Fed.R.App.P. 34(a) and 9th Cir.R. 34.4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3